              Case 2:19-cr-00142-RAJ Document 38 Filed 05/20/20 Page 1 of 1




1                                                                  HON. RICHARD A. JONES
2
3
4
                            UNITED STATES DISTRICT COURT FOR THE
5                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
6
7     UNITED STATES OF AMERICA,                       CASE NO. CR19-142RAJ
8                            Plaintiff,
                                                      ORDER ON DEFENDANT’S MOTION TO
9
                       v.                             PROCEED WITH GUILTY PLEAS VIA
10                                                    TELEPHONE OR VIDEOCONFERENCING
11    ANDREW PETER SOLOMON,
12                          Defendant.
13
14
            THE COURT having considered Defendant’s motion to proceed with guilty plea
15
     hearings by teleconferencing and/or video conferencing, and the records and files herein,
16
     hereby finds as follows:
17
            Pursuant to Section 15002(b)(2)(A) of the Coronavirus Aid, Relief, and Economic
18
     Security Act (“CARES Act”), the Court finds that due to the length of the parties’
19
     anticipated sentencing recommendations and the amount of time the defendant has
20
     already served in custody, this case cannot be further delayed without serious harm to the
21
     interests of justice. Therefore, the Court GRANTS the motion (Dkt. #36) and orders the
22
     parties to schedule a telephone or video plea hearing in this matter.
23
            DATED this 20th day of May, 2020.
24
25
26
                                                      A
                                                      The Honorable Richard A. Jones
27                                                    United States District Judge
28


     ORDER ON DEFENDANT’S MOTION TO PROCEED
     WITH GUILTY PLEAS VIA TELEPHONE OR
     VIDEOCONFERENCING - 1
